DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/21/2019 has been considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Oxygen Sensor Control Device with Detection Switching Based on Impedance State.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uemura (US 20150323493; “Uemura”).

Regarding claim 1, Uemura discloses, in figures 1, 9 and 12, an oxygen sensor control device (31) configured to control an oxygen sensor (1, 2), the oxygen sensor (1, 2) configured to output a signal corresponding to a concentration of oxygen (¶ 0008, “air-fuel ratio sensor of the one-cell type and the air-fuel ratio sensor of the two-cell type”), the oxygen sensor control device (31) comprising: a voltage application detection unit (48, 49) configured to detect an impedance of the oxygen sensor (1) based on a current change amount (¶ 0091, Uemura calculates the cell impedance based on the current flowing through the current detection resistor, ¶ 0083, examiner notes “the same current as the current flowing into the cell flows into the current detection resistor”)  in the oxygen sensor (1) caused by application of a voltage (¶ 0081-0082, examiner notes the outputs of op amps 42 and 44 apply voltage across the terminals of the con-cell air-fuel ratio sensor) to the oxygen sensor (1); a current application detection unit (50) configured to detect the impedance  (¶ 0050, Uemura measures the impedance of the electromotive force cell) based on a voltage change amount (Vs) generated across the oxygen sensor (2) caused by application of a current (¶ 0050, Uemura uses a current supply circuit (55) to supply current to the two-cell air-fuel ratio sensor) to the oxygen sensor (2); and a detection switching unit (ABSTRACT, examiner notes Uemura’s control circuit is “switchable between a two-cell circuit 

Regarding claim 11, Uemura discloses, in figures 1, 9 and 12, an oxygen sensor control device (10) configured to control an oxygen sensor (1, 2), the oxygen sensor (1, 2) configured to output a signal corresponding to a concentration of oxygen (¶ 0008, “air-fuel ratio sensor of the one-cell type and the air-fuel ratio sensor of the two-cell type”), the oxygen sensor control device (10) comprising: at least of one processor (33) configured to execute instructions to perform (¶ 0040 Uemura’s microprocessor executes programs, examiner construes Uemura’s execution of programs as controlling air-fuel ratio detection operations of the ECU,  ¶ 0060, Uemura’s microprocessor control switches that control the mode of the control circuit): detecting an impedance of the oxygen sensor (1) based on a current change amount (¶ 0091, Uemura calculates the cell impedance based on the current flowing through the current detection resistor, ¶ 0083, examiner notes “the same current as the current flowing into the cell flows into the current detection resistor”) in the oxygen sensor (1) caused by application of a voltage (¶ 0081-0082, examiner notes the outputs of op amps 42 and 44 apply voltage across the terminals of the con-cell air-fuel ratio sensor) to the oxygen sensor (1); detecting the impedance (¶ 0050, Uemura measures the impedance of the electromotive force cell) based on a voltage change amount (Vs) generated across the oxygen sensor (2) caused by application of a current (¶ 0050, Uemura uses a current supply circuit (55) to supply current to the two-cell air-fuel ratio sensor) to the oxygen sensor (2); and switching (ABSTRACT, examiner notes Uemura’s control circuit is “switchable .

Allowable Subject Matter
Claims 2 - 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 2, the examiner notes a search has not revealed prior art teaching or suggesting, at least, the subject matter combination of claim 1 including the detection switching unit is configured to switch between the voltage application detection unit and the current application detection unit based on the impedance. Examiner concludes prior existence of the combination, or a suggestion to combine all cited references, is improbable. Dependent claims 3-4 would be allowable for at least the same reasons as above.

Regarding claim 5, the examiner notes a search has not revealed prior art teaching or suggesting, at least, the subject matter combination of claim 1 including a concentration detection unit configured to detect the concentration of oxygen based on a concentration detection current flowing through the oxygen sensor, wherein the detection switching unit is configured to switch between the voltage application detection unit and the current application detection unit based on the concentration detection current. Examiner concludes prior existence 

Regarding claim 8, the examiner notes a search has not revealed prior art teaching or suggesting, at least, the subject matter combination of claim 1 including a temperature detection unit configured to detect a temperature of the oxygen sensor, wherein the detection switching unit is configured to switch between the voltage application detection unit and the current application detection unit based on the temperature. Examiner concludes prior existence of the combination, or a suggestion to combine all cited references, is improbable. Dependent claims 9-10 would be allowable for at least the same reasons as above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P GRAVES whose telephone number is (469)295-9072.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        

/Eric S. McCall/Primary Examiner, Art Unit 2856